Title: To James Madison from Alexander White, 19 January 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 19th. January 1794
I cannot dispense with making my acknowledgements for your attention, and the communications you have favd. me with—in return I have little to inform you, the season has been unfavourable to the winter grain, the early fall of snow is nearly gone, and tho’ we have had some moderate weather the frost has at other times been very severe.
We are anxious to hear the event of the representation to the French Goverment on the subject of Mr Genets conduct, indeed nothing but anxious thoughts can arise from every reference to Forreign Nations. Every Nation no doubt has a right to secure peace to herself, but the manner in which that between Portugal and Algiers was brought about is truly alarming. I still however hope that by proper exertions on our part the greatest of all Calamities War, may be prevented—and that the People awakened by the sense of danger will submit to the necessary burdens. Various reports respecting men and measures circulate here, which I need not repeat, because if true, they will be authenticated before I could possibly receive an answer to this. Sally Hite was married last Tuesday to Alexr Pitt Buchanan of Baltimore. I am with real regard Your sincere Friend
Alexr White
